11/04/2021



                                                                           Case Number: DA 21-0349




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                 Supreme Court Cause No.
SESSEL SAGORIN, as successor to interest               DA 21-0349
to YELLOWSTONE LODGING, LLC,
                Appellant,
         vs.
SUNRISE HEATING AND COOLING,
LLC, EXCELLENCE HEATING &                    ORDER GRANTING APPELLEES
COOLING, LLC, BRIAN MEDRAIN,                  DODD LAW FIRM, P.C. AND
ZACK NELSON, DAIKIN NORTH                    SCOTT PHELAN’S UNOPPOSED
AMERICA, LLC, DAIKIN APPLIED                  MOTION FOR EXTENSION OF
AMERICAS, INC., THERMAL SUPPLY,              TIME TO FILE ANSWER BRIEF
INC., LATERAL ELECRICAL
SERVICES, INC. AMERICAN EXPRESS
COMPANY, LESLIE JONGBERG III,
d/b/a MONTANA MOBILE MOUNTAIN
COOLING SERVICES, DOUG’S
CONSTR. AND REPAIR, INC., CHRIS
BAKER, JAMIE WRIGHT, TRAVIS
JORDAN, SCOTT PHELAN, ESQUIRE,
INTERMOUNTAIN LAW, LLC and
DODD LAW FIRM, P.C.
                Appellees.




ORDER GRANTING EXTENSION OF TIME   PAGE 1 OF 2
       Pursuant to the authority granted under Rule 26(1), M.R.App.P., Appellees

Dodd Law Firm, P.C. and Scott Phelan are granted their first thirty-day extension of

time through and including December 8, 2021, within which to file Appellees Dodd

Law Firm, P.C. and Scott Phelan’s Answer Brief.

       ELECTRONICALLY SIGNED and DATED as indicated below.




                                                                      Electronically signed by:
ORDER GRANTING EXTENSION OF TIME      PAGE 2 OF 2                        Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          November 4 2021